Citation Nr: 1510083	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now appropriately before the Waco, Texas RO.

The Veteran's service connection claim for PTSD was originally denied in an August 2001 rating decision.  This rating decision was not appealed and thus became final.  The Veteran later denied entitlement to service connection for PTSD in a March 2005 rating decision for failure to submit new and material evidence.  Again, the Veteran did not appeal this decision and it became final.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2005 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received after the March 2005 final decision, with respect to entitlement to service connection for PTSD, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The March 2005 rating decision denied entitlement to service connection for PTSD for failure to submit new and material evidence.  This decision was not appealed by the Veteran and as a result became final.  The Veteran's claim was originally denied in August 2001 because there was no evidence of a current diagnosis of PTSD or an in-service stressor.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current diagnosis of PTSD or an in-service stressor.

As noted in the November 2014 Appellant's Brief, VA treatment records, including those dated June 18, 2010, April 14, 2010, and September 25, 2007 noted symptoms of and a possible diagnosis of PTSD.  This evidence suggests that the Veteran may have a current diagnosis of PTSD.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for PTSD on appeal.


ORDER

The previously denied claim of entitlement to service connection for PTSD is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.  Given the findings of record, this claim should be expanded to include all psychiatric disorders.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128  (1997); 38 C.F.R. § 4.125(a).

As noted, the Veteran's claim was originally denied, in part, because there was no current diagnosis of PTSD.  VA treatment records now suggest that the Veteran may have a current diagnosis of PTSD, or at least some potentially relevant symptoms.  As a result, the Board finds that a VA medical examination is warranted in order to provide an opinion as to whether the Veteran has a current diagnosis of PTSD, and if so, the etiology of it.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

In addition, appropriate steps should be taken to verify the Veteran's claimed in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for PTSD, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  This notice should also set forth the criteria for establishing a claim for service connection for any other psychiatric disorders.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take the appropriate steps to verify the Veteran's claimed in-service stressor.

3.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss any relevant medical or lay evidence.  In addition, the examiner should reconcile his/her opinion with any conflicting medical evidence of record.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

b) If the examiner finds that the Veteran does not have a current diagnosis of PTSD, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD.  The examiner should also explain any discrepancies with previous findings and determine whether any other psychiatric diagnoses are at least as likely as not etiologically related to service.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


